

Exhibit 10.33


VANTIV, LLC


AMENDED AND RESTATED

EXECUTIVE SEVERANCE PLAN


1. Purpose. The purpose of the Vantiv, LLC Executive Severance Plan is to
provide reasonable severance protection to certain executive officers and other
key employees of the Company and its Affiliates who are expected to make
substantial contributions to the success of the Company and its Affiliates and
thereby provide for stability and continuity of management.


2.    Term. The Plan was originally adopted on March 21, 2012 (the “Effective
Date”). The Plan is hereby amended and restated as of November 8, 2015 and shall
continue until terminated in accordance with Section 23.


3.    Definitions. For purposes of the Plan, the following terms have the
meanings set forth below:


“Accrued Benefits” means (i) the portion of the Participant’s Base Salary earned
through the date of the Qualifying Termination, to the extent not yet paid; (ii)
the amount of any annual incentive compensation under the annual incentive plan
applicable to the Participant that has been earned by or awarded to the
Participant for a completed fiscal year preceding the date of the Qualifying
Termination, but has not yet been paid to the Participant; (iii) any paid
time-off accrued during the year of termination through the date of the
Qualifying Termination, to the extent not used or theretofore paid (and except
as otherwise required by law); and (iv) any remaining payments under the FTPS
Transition Deferred Compensation Plan (or any successor plan) applicable to the
Participant, payable at the same times as such payments would have been made if
the Participant had remained an Employee.


“Affiliate” means (i) Vantiv, Inc.; (ii) Vantiv Holding, LLC; (iii) any entity
that, directly or indirectly, is controlled by the Company or any of the
foregoing; and (iv) any entity in which the Company or any of the foregoing has
a significant equity interest, in each case as determined by the Board or the
Committee.


“Base Salary” means the Participant’s annual base salary as in effect
immediately prior to the Participant’s termination, without regard to any
reduction that would constitute Good Reason.


“Beneficial Owner” has the meaning ascribed to such term in Rule 13d-3 under the
Securities Exchange Act of 1934 (the “Exchange Act”).


“Board” means the board of directors of Vantiv, Inc.


“Business” means (i) merchant processing services (including payment
authorization, clearing and settlement for credit, debit, check authorization
and truncation); (ii) gift, private label, stored value and prepaid card
processing; (iii) electronic funds transfer services to business customers
(including debit and ATM card processing and driving services, PIN and signature
debit transaction authorization settlement and exception processing; (iv)
payment and ATM network switching services (including the Jeanie network); (v)
credit and debit card production, activation, replacement and related management
services (including on an outsourced basis); (vi) certain payments-related
reselling services; (vii) other value added services (including fraud detection,
prevention and management services) relating to the foregoing; (viii)
promotional messaging services relating to the foregoing; (ix) debit portfolio
management services related to the foregoing; and (x) certain data processing
services.



1

--------------------------------------------------------------------------------



“Cause” means any one or more of the following, in each case as determined in
good faith by the Board or the Committee, (i) gross negligence or willful
misconduct of a material nature in connection with the performance of the
Participant’s duties, which actions, if capable of being cured, are not cured
within fifteen (15) days after written notice thereof from the Board, (ii) an
indictment or conviction for (or pleading guilty or nolo contendere to) a
felony, (iii) a non-de minimus intentional act of fraud, dishonesty or
misappropriation (or attempted misappropriation) of the Company’s or any of its
Affiliates’ funds or property; (iv) the Company or any of its Affiliates having
been ordered or directed by any federal or state regulatory agency with
jurisdiction to terminate or suspend the Participant’s employment and such order
or directive has not been vacated or reversed upon appeal; or (v) a violation of
Section 9 hereof or any similar agreement between the Participant and the
Company and the Board shall have determined that such act is harmful to the
Company or its Affiliates; (vi) the Participant’s breach of any of material
obligations in his or her employment agreement or offer letter, which breach, if
capable of being cured, is not cured within fifteen (15) days after written
notice thereof; (vii) the Participant’s breach of his fiduciary duties as an
officer or director of the Company or any of its Affiliates, which breach, if
capable of being cured, is not cured within fifteen (15) days after written
notice thereof; or (viii) the Participant’s continued failure or refusal after
written notice from the Board (or, in the case of any Participant other than the
chief executive officer, written notice from the chief executive officer) to
implement or follow the direction of the Board (or the chief executive officer,
as applicable).


“Change of Control” means any one of the following:
(i) any Person (other than (a) Vantiv, Inc., Vantiv Holding, LLC, or the
Company, (b) any trustee or other fiduciary holding securities under any
employee benefit plan of the Company or any of its Affiliates, or (c) any
company owned, directly or indirectly, by the voting security holders of Vantiv,
Inc. (in the case of an acquisition of Vantiv, Inc. securities), Vantiv Holding,
LLC (in the case of an acquisition of Vantiv Holding, LLC securities), or the
Company (in the case of an acquisition of Company securities) immediately prior
to the occurrence with respect to which the evaluation is being made in
substantially the same proportions as their ownership of the voting securities
of the subject entity) becomes the Beneficial Owner (except that a Person shall
be deemed to be the Beneficial Owner of all shares that any such Person has the
right to acquire pursuant to any agreement or arrangement or upon exercise of
conversion rights, warrants or options or otherwise, without regard to the sixty
(60) day period referred to in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of Vantiv, Inc., Vantiv Holding, LLC, or the Company,
representing 25% or more of the combined voting power of such entity’s then
outstanding securities;


(ii) during any twelve-month period, a majority of the members of the Board is
replaced by individuals who were not members of the Board at the beginning of
such twelve-month period and whose election by the Board or nomination for
election by Vantiv, Inc.’s shareholders was not approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of such twelve-month period or whose election or nomination for
election was previously so approved;


(iii) the consummation of a merger or consolidation of Vantiv, Inc., Vantiv
Holding, LLC, or the Company with any other entity, other than a merger or
consolidation that would result in the voting securities of Vantiv, Inc.
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or resulting entity) 50% or more of the combined voting power of the
surviving or resulting entity outstanding immediately after such merger or
consolidation; or


(iv) the consummation of a sale or disposition of all or substantially all of
the assets of Vantiv, Inc., Vantiv Holding, LLC, or the Company (other than such
a sale or disposition immediately after which such assets will be owned directly
or indirectly by the shareholders of Vantiv, Inc., Vantiv Holding, LLC, or
Company, as the case may be, in substantially the same proportions as their
ownership of the voting securities of such entity immediately prior to such sale
or disposition).


“Change of Control Protection Period” means the twenty-four (24) month period
beginning on the date of the Change of Control. For purposes of determining the
timing and amount of payments and benefits to the Participant under Section 5,
the date of the actual Change of Control shall be treated as the date of the
Qualifying Termination.


“Code” means the Internal Revenue Code of 1986, as amended.


“Committee” means the Compensation Committee of the Board.


“Company” means Vantiv, LLC and any successor to its business or assets, by
operation of law or otherwise.



2

--------------------------------------------------------------------------------



“Confidential Information” shall mean information or material of the Company or
any of its Affiliates which is not generally available to or used by others, or
the utility or value of which is not generally known or recognized as standard
practice, whether or not the underlying details are in the public domain,
including: (i) information or material relating to the Company and its business
as conducted or anticipated to be conducted; business plans; operations; past,
current or anticipated services, products or software; customers or prospective
customers; relations with business partners or prospective business partners; or
research, engineering, development, manufacturing, purchasing, accounting, or
marketing activities; (ii) information or material relating to the Company’s
inventions, improvements, discoveries, “know-how,” technological developments,
or unpublished writings or other works of authorship, or to the materials,
apparatus, processes, formulae, plans or methods used in the development,
manufacture or marketing of the Company’s services, products or software;
(iii) information on or material relating to the Company which when received is
marked as “proprietary,” “private,” or “confidential”; (iv) trade secrets of the
Company; (v) software of the Company in various stages of development, software
designs, web-based solutions, specifications, programming aids, programming
languages, interfaces, visual displays, technical documentation, user manuals,
data files and databases of the Company; and (vi) any similar information of the
type described above which the Company obtained from another party and which the
Company treats as or designates as being proprietary, private or confidential,
whether or not owned or developed by the Company. Notwithstanding the foregoing,
Confidential Information does not include any information which is properly
published or in the public domain; provided, however, that information which is
published by or with the aid of the Participant outside the scope of employment
or contrary to the requirements of the Plan will not be considered to have been
properly published, and therefore will not be in the public domain for purposes
of the Plan.


“Employee” means an employee of the Company or any of its Affiliates.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“Good Reason” means any one or more of the following (i) a material diminution
in the nature and scope of the Participant’s responsibilities, duties or
authority (any diminution of the business of the Company shall not constitute
Good Reason); (ii) a material diminution by the Company in the Participant’s
current base salary and/or the Participant’s annual bonus potential other than
as part of an across-the-board reduction that results in a proportional
reduction to the Participant substantially equivalent to that of other senior
executives that are designated at the same level of participation as the
Participant hereunder; (iii) a removal from, or failure to continue in, the
Participant’s current position, unless the Participant is offered another
executive position that is no less favorable than the Participant’s current
position in terms of compensation (compensation for these purposes meaning base
salary and participation in annual bonus and long-term incentive programs); (iv)
any requirement by the Company or its Affiliates that the Participant take any
action or omit to take any action, which if taken or omitted to be taken would
require the Participant to resign in order to comply with applicable law; or
(vi) an actual relocation of the Participant’s principal office to another
location more than fifty (50) miles from the Participant’s current office
location and such office relocation results in an increase in the Participant’s
length of commute; provided that no finding of Good Reason shall be effective
unless and until the Participant has provided the Company, within sixty (60)
calendar days of the date when the Participant became aware, or should have
become aware, of the facts and circumstances underlying the finding of Good
Reason, with written notice thereof stating with specificity all of the facts
and circumstances underlying the finding of Good Reason and that the Participant
intends to terminate his or her employment for Good Reason no later than the
sixtieth (60th) day following the delivery of such notice to the Company and, if
the basis for such finding of Good Reason is capable of being cured by the
Company, providing the Company with an opportunity to cure the same within
thirty (30) calendar days after receipt of such notice. If the Company does not
cure the same within such thirty (30) calendar day cure period, no finding of
Good Reason shall be effective unless the Participant terminates employment
within thirty (30) calendar days of the expiration of such cure period.


“Participant” means any Employee who is designated as a Participant hereof at
one of the following levels and in accordance with Section 4:


“CEO Participant” means the Chief Executive Officer of Vantiv, Inc.


“Executive Officer Participant” means an executive officer of Vantiv, Inc. or
the Company, other than the Chief Executive Officer of Vantiv, Inc., who has
been designated by the Board or the Plan Administrator (defined below) to
participate in the Plan as an Executive Officer Participant.


“Senior Officer Participant” means an Employee who has been designated by the
Board or the Plan Administrator to participate in the Plan as a Senior Officer
Participant.


“Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including “group” as
defined in Section 13(d) thereof.



3

--------------------------------------------------------------------------------



“Plan” means the Vantiv, LLC Executive Severance Plan, as set forth in this
document, and as hereafter amended from time to time.


“Plan Administrator” means the Board or any duly constituted committee of
members of the Board, or any person to whom the Board or such duly constituted
committee has delegated any authority or responsibility pursuant to Section 7,
but only to the extent of such delegation. Until and unless the Board determines
otherwise, the Committee shall be the Plan Administrator, and may further
delegate any authority or responsibility pursuant to Section 7.


“Qualifying Termination” means the Participant’s termination of service by the
Company without Cause or by the CEO Participant for Good Reason, and, if the
termination occurs during a Change of Control Protection Period, by any
Participant for Good Reason.


“Release” means the waiver and release of claims described in Section 8 and
required of the Participant prior to receipt of certain payments under the Plan
in Section 5 herein.


“Restricted Period” means the period of the Participant’s employment by the
Company or its Affiliates and one (1) year following termination of such
employment for any reason.


4.     Eligibility. The Plan applies to any Employee who has been designated as
a Participant by the Board or the Plan Administrator and who has received
written notice from the Company of his or her status as a Participant, which
status has not been revoked pursuant to Section 23.


5.     Severance Pay. Subject to the eligibility requirements of the Plan and
compliance with all other applicable provisions of the Plan, including, without
limitation, the Release and the Restrictive Covenants in Section 9, in the event
of a Qualifying Termination with respect to a Participant, such Participant will
be entitled to receive severance pay and benefits in accordance with the terms
as set forth below. For the avoidance of doubt, Participants will not be
eligible for any pay or benefits under this Plan if the termination is not a
Qualifying Termination. The amount due pursuant to this Section 5, if any, will
be reduced by any salary received from the Company during the period of time
after the date of the Qualifying Termination and the commencement of severance
pay under the Plan. Any obligation of the Company to provide severance pay
and/or other benefits pursuant to the Plan shall immediately terminate if it is
determined by the Company that the Participant has breached any obligation under
his or her Release, the Restrictive Covenants and/or any other obligation to the
Company.


Cash Severance - Qualifying Termination during Change of Control Protection
Period: If a Qualifying Termination occurs during a Change of Control Protection
Period, the Participant shall receive cash severance at such Participant’s
designated level of participation, as follows:


CEO Participant:    The Participant shall be entitled to a severance payment,
payable in a lump sum within sixty (60) days of the date of the Qualifying
Termination, equal to two times (2x) the following: the sum of the Participant’s
Base Salary plus the Participant’s target annual incentive compensation plan
bonus for the fiscal year in which the Qualifying Termination occurs, without
proration, under the Company’s annual incentive compensation plan applicable to
the Participant. The Participant shall also be entitled to payment of the target
annual incentive compensation plan bonus that would have been earned and payable
under the annual incentive compensation plan applicable to the Participant for
the fiscal year in which the Qualifying Termination occurs if the Participant
had remained employed for the full fiscal year, but prorated to reflect the
number of full months the Participant worked in the fiscal year of termination

4

--------------------------------------------------------------------------------



Executive Officer Participant:     A Participant shall be entitled to a
severance payment, payable in a lump sum within sixty (60) days of the date of
the Qualifying Termination, equal to two times (2x) the following: the sum of
the Participant’s Base Salary plus the Participant’s target annual incentive
compensation plan bonus for the fiscal year in which the Qualifying Termination
occurs, without proration, under the Company’s annual incentive compensation
plan applicable to the Participant. The Participant shall also be entitled to
payment of the target annual incentive compensation plan bonus that would have
been earned and payable under the annual incentive compensation plan applicable
to the Participant for the fiscal year in which the Qualifying Termination
occurs if the Participant had remained employed for the full fiscal year, but
prorated to reflect the number of full months the Participant worked in the
fiscal year of termination
Senior Officer Participant:    A Participant shall be entitled to a severance
payment, payable in a lump sum within sixty (60) days of the date of the
Qualifying Termination, equal to one times (1x) the following: the sum of the
Participant’s Base Salary plus the Participant’s target annual incentive
compensation plan bonus for the fiscal year in which the Qualifying Termination
occurs, without proration, under the Company’s annual incentive compensation
plan applicable to the Participant. The Participant shall also be entitled to
payment of the target annual incentive compensation plan bonus that would have
been earned and payable under the annual incentive compensation plan applicable
to the Participant for the fiscal year in which the Qualifying Termination
occurs if the Participant had remained employed for the full fiscal year, but
prorated to reflect the number of full months the Participant worked in the
fiscal year of termination
Cash Severance - Qualifying Termination outside of Change of Control Protection
Period: If Qualifying Termination occurs outside of a Change of Control
Protection Period, the Participant shall receive cash severance at such
Participant’s designated level of participation, as follows:
CEO Participant:    The Participant shall be entitled to (i) continuation of the
Participant’s Base Salary, commencing within sixty (60) days of the date of the
Qualifying Termination and continuing in accordance with the Company’s normal
payroll schedule, until the Participant has received on and one-half times
(1.5x) the Participant’s Base Salary, (ii) a lump sum payment, payable within
sixty (60) days of the date of the Qualifying Termination, equal to one and
one-half time (1.5x) the Participant’s target annual incentive compensation plan
bonus established for the fiscal year in which the Qualifying Termination occurs
and (iii) the Participant’s annual incentive compensation plan bonus that would
have been earned and payable under the annual incentive compensation plan
applicable to the Participant based on actual performance for the fiscal year in
which the Qualifying Termination occurs if the Participant had remained employed
for the full fiscal year, but prorated to reflect the number of full months the
Participant worked in the fiscal year of termination, payable in the fiscal year
following termination at the same time and according to the same terms as
bonuses are paid to active Employees; provided, however, that such bonus will
not be subject to reduction as a result of the exercise of any discretion
provided in the applicable plan related to individual performance goals based
upon subjective or discretionary determinations, and the Company will not
otherwise use any discretion provided in such plan to reduce such bonus except
for determinations with respect to factors related to the Company and its
businesses that are applied to all Employees receiving similar incentive
opportunities.
Executive Officer Participant: A Participant shall be entitled to (i) a
severance payment, payable in a lump sum within sixty (60) days of the date of
the Qualifying Termination, equal to one times (1x) the following: the sum of
the Participant’s Base Salary plus the Participant’s target annual incentive
compensation plan bonus established for the fiscal year in which the Qualifying
Termination occurs. The Participant shall also be entitled to the annual
incentive compensation plan bonus that would have been earned and payable under
the annual incentive compensation plan applicable to the Participant based on
actual performance for the fiscal year in which the Qualifying Termination
occurs if the Participant had remained employed for the full fiscal year, but
prorated to reflect the number of full months the Participant worked in the
fiscal year of termination, payable in the fiscal year following termination at
the same time and according to the same terms as bonuses are paid to active
Employees; provided, however, that such bonus will not be subject to reduction
as a result of the exercise of any discretion provided in the applicable plan
related to individual performance goals based upon subjective or discretionary
determinations, and the Company will not otherwise use any discretion provided
in such plan to reduce such bonus except for determinations with respect to
factors related to the Company and its businesses that are applied to all
Employees receiving similar incentive opportunities.

5

--------------------------------------------------------------------------------



Senior Officer Participant:    A Participant shall be entitled to a severance
payment, payable in a lump sum within sixty (60) days of the date of the
Qualifying Termination, equal to one-half times (.5x) the following: the sum of
the Participant’s Base Salary plus the Participant’s target annual incentive
compensation plan bonus established for the fiscal year in which the Qualifying
Termination occurs. The Participant shall also be entitled to the annual
incentive compensation plan bonus that would have been earned and payable under
the annual incentive compensation plan applicable to the Participant based on
actual performance for the fiscal year in which the Qualifying Termination
occurs if the Participant had remained employed for the full fiscal year, but
prorated to reflect the number of full months the Participant worked in the
fiscal year of termination, payable in the fiscal year following termination at
the same time and according to the same terms as bonuses are paid to active
Employees; provided, however, that such bonus will not be subject to reduction
as a result of the exercise of any discretion provided in the applicable plan
related to individual performance goals based upon subjective or discretionary
determinations, and the Company will not otherwise use any discretion provided
in such plan to reduce such bonus except for determinations with respect to
factors related to the Company and its businesses that are applied to all
Employees receiving similar incentive opportunities.
Other Benefits - Any Qualifying Termination: In the event of any Qualifying
Termination, the Participant shall also be entitled to the following benefits:
CEO Participant:    The Company will pay the premium cost, at the same rate that
it contributes to the premium cost for active executives and dependents, of
coverage of the Participant and dependents under the Company’s medical and
dental plans until the earlier of (i) twenty-four (24) months after termination
(or such shorter period as permitted if twenty-four (24) months is not permitted
by law or the plans) and (ii) commencement of employment that offers the
Participant eligibility for medical and dental plans. This period of continued
benefits shall run concurrently with (and shall count against) the Company’s
obligation to provide continuation coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1986 (“COBRA”).
Executive Officer Participants and Senior Officer Participants: Participants and
family are entitled continued group coverage under COBRA under the Company’s
medical and dental plans in which the Participant participated prior to the
termination.
All Participants: In addition to the above benefits, all Participants are
entitled to the Accrued Benefits.
6.    Impact of Section 4999 Excise Tax: Maximum After-Tax Benefit Following a
Change of Control.
  
a.    In the event that part or all of the consideration, compensation or
benefits to be paid to a Participant under this Agreement together with the
aggregate present value of payments, consideration, compensation and benefits
under all other plans, arrangements and agreements applicable to such
Participant, constitute “excess parachute payments” under Section 280G(b) of the
Code subject to an excise tax under Section 4999 of the Code (collectively, the
“Parachute Amount”) the amount of excess parachute payments which would
otherwise be payable to such Participant or for such Participant’s benefit under
the Plan shall be reduced to the extent necessary so that no amount of the
Parachute Amount is subject to an excise tax under Section 4999 (the “Reduced
Amount”); provided that such amounts shall not be so reduced if, without such
reduction, such Participant would be entitled to receive and retain, on a net
after-tax basis (including, without limitation, after any excise taxes payable
under Section 4999), an amount of the Parachute Amount which is greater than the
amount, on a net after-tax basis, that such Participant would be entitled to
retain upon receipt of the Reduced Amount. For purposes of determining such net
after-tax amount, all taxes as would be imposed on such Participant with respect
thereto under Sections 1, 3101 and 4999 of the Code and under applicable state
and local laws, shall be taken into account and determined by applying the
highest marginal rate under Section 1 of the Code and under state and local laws
that applied to such Participant.  The determination of such net after-tax
amount shall be made by a nationally recognized certified public accounting firm
that is selected by the Company and reasonably acceptable to such Participant,
which firm shall not, without such Participant’s consent, be a firm serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control.





6

--------------------------------------------------------------------------------



b.    If the determination made pursuant to Section 6(a) results in a reduction
of the payments (to the Reduced Amount) that would otherwise be paid to such
Participant except for the application of Section 6(a), such payments due under
this Agreement shall be reduced in the order in which they appear in Section 5;
provided, however, (A) if the value of any payment for purposes of Code Section
280G can be calculated under the special rule in Treasury Regulation
§1.280G-1, Q/A 24(c), then such payment shall be reduced after all other
payments in Section 5 and (B) if any payment in Section 5 is not considered a
parachute payment, then such payment shall not be subject to reduction and shall
be ignored for purposes of this reduction provision. Accordingly, the cash
severance payments payable under Section 5 shall be reduced first (if necessary,
to zero), and then each other category of severance payments and benefits
payable under Section 5shall be reduced as necessary, with each being reduced in
order (if necessary, to zero) before reducing a subsequent category. Within ten
days following such determination, but not later than thirty days following the
date of the event under Section 280G(b)(2)(A)(i), the Company shall pay or
distribute to such Participant or for such Participant’s benefit such amounts as
are then due to such Participant under the Plan (in accordance with the
provisions of Section 5 above) and shall promptly pay or distribute to such
Participant or for his benefit in the future such amounts as become due to such
Participant under the Plan.


7.        Plan Administration and Interpretation. The Plan Administrator shall
have the sole authority in the exercise of its discretion to interpret, apply,
and administer the terms of the Plan and to determine eligibility for benefits
of the Plan and the amount of any benefits under the Plan, and its determination
of any such matters shall be final and binding and be given the maximum
deference allowed by law. Benefits under the Plan will be paid only if the Plan
Administrator determines in its discretion that a Participant or beneficiary is
entitled to them. The Plan Administrator may delegate in writing to any other
person all or any portion of its authority or responsibility with respect to the
Plan.


8.    Release.     The severance compensation and benefits to be provided under
Section 5 shall be provided only if the Participant timely executes and does not
timely revoke a waiver and release of all claims arising out of the
Participant’s employment with the Company or any of its Affiliates, in a form
that is reasonably acceptable to the General Counsel, which becomes effective
and irrevocable no later than sixty (60) days following the date of the
Participant’s Qualifying Termination. If the Release does not become effective
and irrevocable by sixty (60) days following the date of the Participant’s
Qualifying Termination, the Participant will not be entitled to any payment or
benefit under the Plan.


9.     Restrictive Covenants. The severance compensation and benefits to be
provided under Section 5 are subject to the Participant’s compliance with the
covenants as set forth below in subsections (a) through (e).


a.Non-Competition: During the Restricted Period, the Participant agrees not to
compete in any manner, either directly or indirectly, whether for compensation
or otherwise, with the Company, including by, entering into an ownership,
consulting or employment arrangement with, or rendering services for or to, any
individual or entity, accept or provide assistance in the accepting of
(including, but not limited to, providing any service, information or assistance
or other facilitation or other involvement) business or orders from customers or
any potential customers of the Business or the Company or any of its Affiliates
with whom the Participant has had contact, involvement, or responsibility on
behalf of any third party or otherwise, or to assist any other person or entity
to compete with the Business or the Company by either:


(i)    producing, developing or marketing, rendering services or handling
products competitive with the Business or the Company in any geographic region
or territory in which Participant worked or had responsibility during the
eighteen (18) month period preceding departure from the Company, or assisting
others to produce, develop or market, or render such services or products; or
(ii)    accepting employment from or having any other relationship (including,
without limitation, through owning, managing, operating, controlling or
consulting) with any entity that produces, develops, or markets a product,
process, or service that is competitive with those products, processes, or
services of the Business or the Company or any of its Affiliates, whether
existing or planned for the future, on which the Participant has worked, or
concerning which Participant has in any manner acquired knowledge of or had
access to Confidential Information, during the eighteen (18) months preceding
termination of the Participant’s employment with the Company or an Affiliate,
provided, however, that it shall not be a violation of this subsection (a) for a
Participant to have beneficial ownership of less than 1% of the outstanding
amount of any class of securities listed on a national securities exchange or
quoted on an inter-dealer quotation system.



7

--------------------------------------------------------------------------------



b.    Non-Solicitation: During the Restricted Period, the Participant agrees
that the Participant will not, either on the Participant’s own behalf or on
behalf of any other person or entity, directly or indirectly, (a) solicit any
person or entity that is a customer of the Business or the Company or any of its
Affiliates, or has been a customer of the Company or any of its Affiliates
during the prior eighteen (18) months, to purchase any products or services the
Business or the Company or any of its Affiliates provided or provides to the
customer, (b) interfere with any of the Business’s or the Company’s or any of
its Affiliates’ business relationships, or (c) directly or indirectly solicit,
divert, entice or take away any potential customer identified, selected or
targeted by the Business or the Company or any of its Affiliates with whom the
Participant had contact, involvement or responsibility during the Participant’s
employment with the Company and/or its Affiliates, or attempt to do so for the
sale of any product or service that competes with a product or service offered
by the Business or the Company or any of its Affiliates.


c.    No-Hire: During the Restricted Period, the Participant agrees that the
Participant will not, either on the Participant’s own behalf or on behalf of any
other person or entity, directly or indirectly, hire, solicit or encourage to
leave the employ of the Company or any of its Affiliates any Employee who is
then an Employee of the Company or any of its Affiliates or was such an Employee
within twelve (12) months of the date of such hiring, soliciting, or
encouragement to leave.


d.    Confidentiality: The Participant will not at any time (whether during or
after the Participant’s employment with the Company or its Affiliates) disclose,
divulge, transfer or provide access to, or use for the benefit of, any third
party outside of the Company (other than as necessary to perform the
Participant’s employment duties) any Confidential Information without prior
authorization of the Company. Upon termination of the Participant’s employment
for any reason, the Participant shall return any and all Confidential
Information and other property of the Company or its Affiliates then in the
Participant’s possession.


e.    Non-Disparagement: The Participant agrees that the Participant will not
make disparaging statements, in any form, about the Company or its Affiliates,
officers, directors, agents, Employees, products or services which the
Participant knows, or has reason to believe, are false or misleading.


10.    No Mitigation. In no event shall the Participant be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Participant under any of the provisions of the Plan and such
amounts shall not be reduced whether or not the Participant obtains other
employment.


11.     Plan Effect. Except to the extent expressly set forth herein, any
benefit or compensation to which a Participant is entitled under any agreement
between the Participant and the Company or any of its Affiliates or under any
plan maintained by the Company or any of its Affiliates in which the Participant
participates or participated shall not be modified or lessened in any way as a
consequence of the Participant’s participation in this Plan, but shall remain
payable or provided according to the terms of the applicable plan or agreement.
Nothing in this Plan shall be construed as giving the Participant the right to
remain in the employ of, or continue to provide services to, the Company or any
Affiliate. Further, the Company or any Affiliate may at any time dismiss a
Participant, free from any liability or any claim under the Plan, unless
otherwise expressly provided herein or in any other agreement binding on the
parties. Designation of an Employee as a Participant in the Plan is not intended
to confer any rights on the Participant except as set forth herein. The Plan
shall constitute an “employee welfare benefit plan” within the meaning of the
Employee Retirement Income Security Act of 1974, as amended.


12.     Claims Procedure. Severance benefits will be provided to each
Participant as provided in the Plan. If a Participant believes that he or she
has not been provided with the severance benefits to which he or she is entitled
under the Plan, then the Participant must file a request for review within
ninety (90) days after the date he or she should have received such benefits
under the Plan. The request for review must be made in writing and submitted to
the Plan Administrator. The Plan Administrator will respond to the request for
review within ninety (90) days after it is received setting forth, in writing,
the reasons for the determination. If the Participant’s request for review is
denied, the Participant may, within sixty (60) days after receiving written
notice of such denial, file an appeal to the General Counsel of the Company,
setting forth the reason why the Participant disagrees with the initial
determination. The General Counsel shall respond to this request for
reconsideration within sixty (60) days after it is received setting forth, in
writing, the reasons for the determination. A Participant who fails to file an
appeal within the sixty (60) day period set forth in this Section 12 shall be
prohibited from doing so at a later date or from bringing an action under ERISA.



8

--------------------------------------------------------------------------------



If the Participant subsequently wishes to submit an arbitration claim under the
Plan pursuant to Section 15 hereof, the demand for arbitration must be made
within ninety (90) days after the General Counsel’s final decision. No demand
for arbitration shall be brought to recover benefits under the Plan unless and
until the claims procedure rights herein provided have been exhausted and the
Plan benefits requested in such claims process have been finally denied in whole
or in part.


13.     Acceptance Deemed. By accepting any payment or benefit under the Plan,
each Participant and each person claiming under or through any such Participant
shall be conclusively deemed to have indicated acceptance and ratification of,
and consent to, all of the terms and conditions of the Plan and any action taken
under the Plan by the Plan Administrator or the Company or its Affiliates, in
any case in accordance with the terms and conditions of the Plan.


14.     Successors. The Plan shall bind any successor of the Company, its assets
or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under the Plan if no succession had taken place. In
the case of a Change of Control or any transaction in which a successor would
not by the foregoing provision or by operation of law be bound by this Plan, the
Company shall require such successor expressly and unconditionally to assume and
agree to perform the Company’s obligations under the Plan in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.


The Plan shall inure to the benefit of and be enforceable by the Participant’s
personal or legal representatives, executors, administrators, successors, heirs,
distributes, and/or legatees. The rights under the Plan are personal in nature
and neither the Company nor any Participant shall, without the consent of the
other, assign, transfer or delegate any rights or obligations hereunder except
as expressly provided in this Section. Without limiting the generality of the
foregoing, the Participant’s right to receive any benefits hereunder shall not
be assignable, transferable or delegable, whether by pledge, creation of a
security interest or otherwise, other than by a transfer by his or her will or
by the laws of descent and distribution and, in the event of any attempted
assignment or transfer contrary to this Section, the Company shall have no
liability to pay any amount so attempted to be assigned, transferred or
delegated.


15.    Resolutions of Disputes. Any and all controversies arising out of or
relating to the validity, interpretation, enforceability, or performance of the
Plan, including any claim by a Participant for benefits hereunder, will be
solely and finally settled by means of binding arbitration in Cincinnati, Ohio.
The arbitration shall be conducted in accordance with the applicable employment
dispute resolution rules of the American Arbitration Association. The
arbitration will be final, conclusive and binding upon the parties. All
arbitrator’s fees and related expenses shall be divided equally between the
parties.


The arbitrator may award reasonable attorneys’ fees and expenses to the
prevailing party, including attorneys’ fees the prevailing party incurs in
connection with the appeal or the enforcement of an arbitration award. Any award
of attorneys’ fees and expenses to the prevailing party shall be paid within
sixty (60) days following the award of such fees and costs by the arbitrator.


16.    Withholding. The Company shall have the right to deduct and withhold from
any amounts payable under the Plan such federal, state, local or other taxes as
are required to be withheld pursuant to any applicable law or regulation.


17.     Notice. For the purpose of the Plan, notices and all other
communications provided for in this Plan shall be in writing and shall be deemed
to have been duly given when actually delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
General Counsel (or, in the case of an initial request for review pursuant to
Section 12 hereof, to the Plan Administrator) at the Company’s corporate
headquarters address, and to the Participant (at the last address of the
Participant on the Company’s books and records).


18.    Governing Law.    Except to the extent preempted by federal law, the
provisions of the Plan shall be governed and construed in accordance with the
laws of the State of Ohio without regard to the conflict of law provisions
thereof.


19.    Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction, shall not invalidate or
render unenforceable such provision in any other jurisdiction.

9

--------------------------------------------------------------------------------



 
20.    Headings; Interpretation. Headings in the Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof. Unless the context clearly requires otherwise, the
masculine pronoun wherever used herein shall be construed to include the
feminine pronoun.


21.     Section 409A. It is intended that the payments and benefits provided
under the Plan shall be exempt from the application of the requirements of
Section 409A of the Code. The Plan shall be construed, administered and governed
in a manner that effects such intent, and the Plan Administrator shall not take
any action that would be inconsistent with such intent. Specifically, any
taxable benefits or payments provided under this Plan are intended to be
separate payments that qualify for the “short-term deferral” exception to
Section 409A of the Code to the maximum extent possible, and to the extent they
do not so qualify, are intended to qualify for the separation pay exceptions to
Section 409A of the Code, to the maximum extent possible. To the extent that
none of these exceptions (or any other available exception) applies, then
notwithstanding anything contained herein to the contrary, and to the extent
required to comply with Section 409A of the Code, if a Participant is a
“specified employee,” as determined under the Company’s policy for identifying
specified employees on the date of his or her Qualifying Termination, then all
amounts due under the Plan that constitute a “deferral of compensation” within
the meaning of Section 409A of the Code, that are provided as a result of a
separation from service within the meaning of Section 409A of the Code, and that
would otherwise be paid or provided during the first six months following the
date of termination, shall be accumulated through and paid or provided on the
first business day that is more than six months after the date of the date of
termination (or, if the Participant dies during such six-month period, within 90
days after the Participant’s death).


With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A of the Code:
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit; (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any calendar
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year; and (iii) such payments
shall be made on or before the last day of the Participant’s calendar year
following the calendar year in which the expense occurred, or such earlier date
as required hereunder.


The payments and benefits provided under this Plan may not be deferred,
accelerated, extended, paid out or modified in a manner that would result in the
imposition of an additional tax under Section 409A of the Code upon
Participants. The tax treatment of the benefits provided under this Plan is not
warranted or guaranteed to the Participants. Neither the Company, its Affiliates
nor their respective directors, officers, employees or advisers shall be held
liable for any taxes, interest, penalties or other monetary amounts owed by a
Participant (or any other individual claiming a benefit through the Participant)
as a result of this Plan.


22.    Unfunded Plan Status. The Plan shall be unfunded and is intended to
provide benefits to a select group of management and highly compensated
employees. All payments pursuant to the Plan shall be made from the general
funds of the Company and no special or separate fund shall be established or
other segregation of assets made to assure payment. No Participant or other
person shall have under any circumstances any interest in any particular
property or assets of the Company as a result of participating in the Plan.


23.     Plan Termination and Amendment. The Board reserves the right to amend or
terminate the Plan at any time, in its sole discretion, without prior notice to
Participants except to the extent required by this Section 23. Any such
amendment or termination shall be made by the Board or by action of a person or
persons duly authorized by the Board. All Participants shall receive any
benefits to which they have become entitled under the Plan on or before the date
the Plan terminates. Notwithstanding the foregoing, (i) an amendment or
termination that eliminates any Participant or reduces benefits payable under
the Plan will not be effective until one (1) year after written notice is
provided to the Participants affected by such amendment or termination, (ii) an
amendment or termination that eliminates any Participant or reduces benefits
payable under the Plan will not be effective if a Change of Control occurs
during the one (1) year notice period, and (iii) an amendment or termination
that eliminates any Participant or reduces benefits payable under the Plan will
not be effective if it is adopted during a Change of Control Protection Period.


*    *    *    *    *

10